DETAILED ACTION
This is in response to the applicant’s communication filed on 21 October 22, wherein:
Claims 1-3, 8, 10, 16, 17, 20, 21, 23, 28, 29, and 31-33 are currently pending.
    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities: “adding, by the processor, a respective tag for the at last one of the plurality of designated information areas to a respective user input” should state, “adding, by the processor, a respective tag for the at least one of the plurality of designated information areas to a respective user input.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, 10, 16, 17, 20, 21, 23, 28, 29, and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 16, 20, and 31 recite a method, computer-readable storage medium, and a system, respectively, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of maintaining a repository, comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas, each of the designated information areas being an interactive display interface that enables access to electronic information, each of the designated information areas corresponding to a service of or location within the healthcare facility; receiving the user inputs; adding, tags to the received user inputs, the addition of the tags to each of the user inputs being based on the issues information for each received user input, the addition of the tags comprising: semantically analyzing the issues information for each user input, identifying at least one of the plurality of designated information areas based on the issues information for each user input, and adding a respective tag for the at last one of the plurality of designated information areas to a respective user input; compiling and organizing the user inputs based on the addition of the tags to the user inputs, the compilation and organization comprising: sorting the user inputs based on the added tags; and outputting the issues information input by each of the users to the group display for display by the group display, the output comprising displaying the issues information for a respective user input in a respective designated information area based on a respective tag applied to the respective user input (Examiner notes that claim 1 is presented as an exemplary claim) are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity, in the form of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the claims are directed to communication, which is a form of managing personal behavior, relationships, or interactions between people.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory, a network, a display, user interfaces, portable devices, and/or a processor.  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the maintaining in the memory a repository, receiving/ obtaining information limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the limitations above  amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the maintaining in the memory a repository and receiving/obtaining information limitations) as WURC (see MPEP 2106.05(d) identifying receiving or transmitting data over a network as WURC, as recognized by Symantec and identifying storing information in memory as WURC, as recognized by Versata,).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2, 3, 10, 17, 21, 28, 29, and 32 provide further descriptive limitations describing the designated areas, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claim 8 further limits the abstract idea by introducing additional details describing the input devices as portable devices, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 23 further limits the abstract idea by introducing the elements of applying semantic analysis, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 33 further limits the abstract idea by including the elements of extracting a context and sorting the information based on the context, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 10, 16, 20, 21, 23, 28, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 9053583), in view of Zhang et al. (US 20170076225).


Referring to claim 1:
Gross discloses a healthcare-environment communication system (Examiner notes that the preamble does not limit the scope of the claim, but is merely a statement reciting purpose or intended use and therefore, not considered a limitation and is of no significance to claim construction – see MPEP 2111.02), comprising: 

a memory {Gross 4:58-5:8  the patient monitoring software is carried on non-transitory tangible memory or a computer readable medium for programming of or execution by the processor [4:63-66]};

a network (Gross 3:3-34 the medical monitoring devices 14 transmit the generated physiological data via a body coupled network, Bluetooth, wired or wireless network, or the like to a controller 16 of the PMD 12 [3:3-6]);

a group display viewable by multiple users and configured to display information in a plurality of designated information areas (Gross 4:18-57 and 5:9-6:22 The patient information display systems 44 monitor a plurality of patients, e.g. in a centralized, multi-patient clinical display station. For example, a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station...dynamic sector layouts [4:22-57] and where the tiles are the designated information areas);

user interface devices connected to the network, each user interface device comprising an input interface that obtains user inputs from individuals, each of the user inputs comprising issues information about rendering of services to patients in a healthcare facility (Gross 3:3-4:57 an input device 22 that allows the user, such as a system administrator, to view, manipulate, select clinical themes and/or interact with the data displayed [3:28-32] and user-input problem lists [3:62-63]); and

a processor, connected to the user interface devices via the network and connected to the group display, processing the user inputs and enabling the users to collaborate in real time (Gross 5:6-8 and 6:34-63 Embodiments may be implemented using software for execution by a processor [5:6-8] and The controller 16, 26, 46 optimizes the layout of a sector 60 by populating the sector 60 with certain tiles 64 that specifically relate to the clinical theme in real-time [6:34-36] and where Examiner notes that, as written, the claim seems to be defining the claim limitation “processing the user inputs and enabling the users to collaborate in real time by” (emphasis added) using the remaining limitations and therefore, the remaining limitations (as rejected below) are used to reject this portion of the limitation), by:

. . . each of the designated information areas being an interactive display interface that enables access to electronic information, each of the designated information areas corresponding to a service of or location within the healthcare facility {Gross 3:3-4:57 and Figs. 2-16; The PMD 12 also includes an input device 22 that allows the user, such as a system administrator, to view, manipulate, select clinical themes and/or interact with the data displayed on the display 20 [3:28-32] and The controller 46 also receives clinical theme or information from which the theme can be inferred, e.g. diagnosis, ICD9 codes, location (intensive care, surgery, recovery, or the like), and the like [4:33-36]};

receiving, by the processor, the user inputs (Gross 3:54-4:57 and 5:50-6:22 where the system receives various inputs in 3:54-4:47 and where issues are identified when search engine 40 searches the patient database 38 for historical patient cases and studies to find correlations to requested patient cases and studies.  The requested patient cases and studies are inputted by the user [4:4-7]); 

compiling and organizing, by the processor, the user inputs . . . (Gross 3:3-35 The controller 16 also optimizes the layout of the display 20 using one or more dynamic sector layouts described in further detail below. The dynamic sector layouts utilize defined rules to layout sectors of the display 20 based on the size of the sectors, the resolution and size of the display 20, the patient data available, and a user selected clinical theme. The selected clinical theme allows the user to populate the sector with certain tiles that specifically relate to a certain body system, disease, concept of interest, progression of disease or recovery, and the like [3:17-26]), and 

outputting, by the processor, the issues information input by each of the users to the group display for display by the group display, the output comprising displaying in the group display, the issues information for a respective user input in a respective designated area based on a . . . type of data (Gross 3:3-4:17 and Figs. 2-16 The controller 26 also controls and optimizes the display 30 of the patient information server 18 to display the historical data received from the patient information database 36 using one or more dynamic sector layouts [3:37-40] and The controller 26 also controls and optimizes the display 30 of the patient information server 18 to display the historical data received from the patient information database 36 using one or more dynamic sector layouts described in further detail below [4:12-17] and  where Examiner notes the phrase “for display by the group display” is intended use, does not affect the scope of the claim, and therefore, receives little patentable weight – see MPEP 2111).

Gross discloses a system for providing a patient monitoring station which displays patient data by populating tiles of the sectors of the display with appropriate data (abstract).  Gross does not disclose maintaining, by the processor on the network, in the memory a repository comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas; identifying, by the processor, the issues information for each of the user inputs; adding, by the processor, tags to the received user inputs, the addition of the tags to each of the user inputs being based on the issues information for each received user input, the addition of the tags comprising: semantically analyzing, by the processor, the issues information for each user input, identifying, by the processor, at least one of the plurality of designated information areas based on the issues information for each user input, and adding, by the processor, a respective tag for the at last one of the plurality of designated information areas to a respective user input; the compiling and organizing based on the addition of the tags to the user inputs, the compilation and organization comprising sorting the user inputs based on the added tags; outputting the issues information input by each of the users . . . in a respective designated information area based on a respective tag applied to the respective user input. 

However, Zhang teaches a related system for classifying content and outputting the content in groupings (abstract).  Zhang teaches maintaining, by the processor on the network, in the memory a repository comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas {Zhang [0028][0037] a classification system 132 may generate a set of classification tags 120 for the content items [0028]}; identifying, by the processor, the issues information for each of the user inputs; adding, by the processor, tags to the received user inputs, the addition of the tags to each of the user inputs being based on the issues information for each received user input, the addition of the tags comprising: semantically analyzing, by the processor, the issues information for each user input, identifying, by the processor, at least one of the plurality of designated information areas based on the issues information for each user input, and adding, by the processor, a respective tag for the at last one of the plurality of designated information areas to a respective user input {Zhang [0025]-[0028][0030][0037][0046] where the NLP and topic-mining systems of [0025]-[0027] semantically analyze the input and where the tag(s) may identify . . . topics related to the content item [0037] and reporting system 140 may then output one or more groupings 144 of the content items by topics 114 and/or classification tags 120 [0030]}; the compiling and organizing based on the addition of the tags to the user inputs, the compilation and organization comprising sorting the user inputs based on the added tags {Zhang [0023][0030][0046][0072] Within the GUI, users may sort, filter, and/or search for content items 216 based on the classification tags, topics, keywords, and/or other attributes of content items 216 [0046]}; outputting the issues information input by each of the users . . . in a respective designated information area based on a respective tag applied to the respective user input {Zhang [0030][0037][0046][0048][0072] management apparatus 204 may output one or more groupings 144 of content items 216 by the classification tags. For example, management apparatus 204 may display groupings 144 within a GUI of a reporting system, such as reporting system 140 of FIG. 1 [0046]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the display system disclosed in Gross to incorporate tags and sorting and outputting user inputs by tags as taught by Zhang because this would provide a manner for improving understanding of content (Zhang [0008]) thus aiding the user by reducing requirements for manually analyzing the content.

Referring to claim 2:
Gross populates a particular sector with certain tiles that specifically relate to a certain body system, disease, concept of interest, progression of disease or recovery, and the like {Gross 3:24-26}. 

Gross, as modified by Zhang, discloses wherein the designated information areas of the group display include at least one of the plurality of designated information areas listing the issues information input by each of the users in providing healthcare identified by the tag that corresponds to the one of the plurality of designated information areas to which the issues information relates {Zhang [0023] [0030] A reporting system 140 may then output one or more groupings 144 of the content items by topics 114 and/or classification tags 120. For example, reporting system 140 may include a graphical user interface (GUI) that allows developers and/or designers of online professional network 118 to view content items that contain or are relevant to specific topics (e.g., topics 114) or dimensions 116[0030]}.

Referring to claim 8:
Gross discloses wherein at least some of the input devices are portable devices carried by the healthcare individuals within the healthcare facility (Gross 4:18-57 ... a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station, a mobile monitoring display, a PDA, or the like...[4:23-27]).

Referring to claim 10:
Gross, as modified by Zhang, discloses wherein at least one of the designated information areas of the display contains aggregated information obtained from the user inputs of more than one of the healthcare individuals (Zhang [0023][0030] output one or more groupings of the content items[0030] where outputting multiple content items in a grouping is aggregating the content items).

Referring to claim 16:
Gross discloses a method comprising: 

. . . each of the designated information areas being an interactive display interface that enables access to electronic information, each of the designated information areas corresponding to a service of or location within a healthcare facility {Gross 3:3-4:57 and Figs. 2-16; The PMD 12 also includes an input device 22 that allows the user, such as a system administrator, to view, manipulate, select clinical themes and/or interact with the data displayed on the display 20 [3:28-32] and The controller 46 also receives clinical theme or information from which the theme can be inferred, e.g. diagnosis, ICD9 codes, location (intensive care, surgery, recovery, or the like), and the like [4:33-36]};

receiving, by the processor, user inputs from portable devices carried by healthcare providers, the user inputs comprising issues information about rendering of services to patients in the health care facility (Gross 3:54-4:57 and 5:50-6:22 where the system receives various inputs in 3:54-4:47 ... a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station, a mobile monitoring display, a PDA, or the like...[4:23-27]); 

identifying, by the processor, from the user inputs, issues information about providing health care (Gross 3:54-4:57 and 5:50-6:22 where issues are identified when search engine 40 searches the patient database 38 for historical patient cases and studies to find correlations to requested patient cases and studies.  The requested patient cases and studies are inputted by the user [4:4-7]);

compiling, by the processor, the user inputs . . . ; organizing, by the processor, the user inputs into designated information areas of compiled data... (Gross 3:3-35 The controller 16 also optimizes the layout of the display 20 using one or more dynamic sector layouts described in further detail below. The dynamic sector layouts utilize defined rules to layout sectors of the display 20 based on the size of the sectors, the resolution and size of the display 20, the patient data available, and a user selected clinical theme. The selected clinical theme allows the user to populate the sector with certain tiles that specifically relate to a certain body system, disease, concept of interest, progression of disease or recovery, and the like [3:17-26]); and 

causing display, by the processor, over the network, the compiled data, the issues information input by each of the users displayed in a manner that is divided into the designated information areas depending on the type of data . . . (Gross 3:3-4:57 and Figs. 2-16 The controller 26 also controls and optimizes the display 30 of the patient information server 18 to display the historical data received from the patient information database 36 using one or more dynamic sector layouts [3:12-16] and ... a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station, a mobile monitoring display, a PDA, or the like...[4:23-27] and The controller 26 also controls and optimizes the display 30 of the patient information server 18 to display the historical data received from the patient information database 36 using one or more dynamic sector layouts described in further detail below [4:12-17]). 

Gross discloses a system for providing a patient monitoring station which displays patient data by populating tiles of the sectors of the display with appropriate data (abstract).  Gross does not disclose maintaining, by a processor on a network, a repository comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas; adding, by the processor, tags to the user inputs, the addition of tags comprising: semantically analyzing, by the processor, the issues information input by each of the users; identifying by the processor based on the semantic analysis, at least one of the plurality of designated information areas to which the issues information relates; and adding, by the processor, one of the plurality of tags to the issues information input by each of the users; organizing . . . by sorting the user inputs based the tags added to the issues information input by each of the users; and the type of data is based upon the tag added to the issues information input by each of the users.

However, Zhang teaches a related system for classifying content and outputting the content in groupings (abstract).  Zhang teaches maintaining, by a processor on a network, a repository comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas {Zhang [0028][0030][0037] a classification system 132 may generate a set of classification tags 120 for the content items [0028]}; adding, by the processor, tags to the user inputs, the addition of tags comprising: semantically analyzing, by the processor, the issues information input by each of the users; identifying by the processor based on the semantic analysis, at least one of the plurality of designated information areas to which the issues information relates; and adding, by the processor, one of the plurality of tags to the issues information input by each of the users {Zhang [0025]-[0028][0030][0037][0046] where the NLP and topic-mining systems of [0025]-[0027] semantically analyze the input and where the tag(s) may identify . . . topics related to the content item [0037] and reporting system 140 may then output one or more groupings 144 of the content items by topics 114 and/or classification tags 120 [0030]}; organizing . . . by sorting the user inputs based the tags added to the issues information input by each of the users {Zhang [0023][0030][0046][0072] Within the GUI, users may sort, filter, and/or search for content items 216 based on the classification tags, topics, keywords, and/or other attributes of content items 216 [0046]}; the type of data is based upon the tag added to the issues information input by each of the users {Zhang [0030] [0037][0046][0048][0072] management apparatus 204 may output one or more groupings 144 of content items 216 by the classification tags. For example, management apparatus 204 may display groupings 144 within a GUI of a reporting system, such as reporting system 140 of FIG. 1 [0046]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the display system disclosed in Gross to incorporate tags and sorting and outputting user inputs by tags as taught by Zhang because this would provide a manner for improving understanding of content (Zhang [0008]) thus aiding the user by reducing requirements for manually analyzing the content.

Referring to claim 20:
Claim 20 is rejected on the same basis as claim 16.

Referring to claim 21:
Gross, as modified by Zhang, discloses wherein the designated information areas include at least one designated information area listing the issues in providing healthcare identified by the tags and organized by status of the issues information {Zhang [0028][0030][0066] dimensions 116 may include relevance (e.g., relevant or irrelevant) [0028] and groupings of the second and third sets of content items by the classification tags may be displayed within a GUI, along with user-interface elements for sorting, filtering, and/or searching the grouped content items by additional keywords, filters, attributes, and/or dimensions [0066] where the relevance of the content is the status}.

Referring to claim 23:
Gross, as modified by Zhang, discloses wherein semantically analyzing the issues information input by each of the users to identify one of the plurality of designated information areas to which the issues information relates includes applying semantic analysis to extract context from the issues information input by each of the users (Zhang [0028] dimensions 116 may include relevance (e.g., relevant or irrelevant), sentiment (e.g., positive, negative, neutral, unknown), products offered within online professional network 118 (e.g., sales products, marketing products, advertising products, recruiting products, etc.), value propositions related to use of online professional network 118 (e.g., hiring/marketing/selling, staying informed, networking, getting hired, connecting, etc.), and/or themes or usage contexts associated with the content items [0028]).

Referring to claim 28:
Gross discloses wherein the designated information areas into which the display is divided include at least one designated information area to display aims of the healthcare facility, and another designated information area to display issues in providing healthcare . . . {Gross 5:6-8 and 6:34-63 and Fig. 2 The controller 16, 26, 46 optimizes the layout of a sector 60 by populating the sector 60 with certain tiles 64 that specifically relate to the clinical theme in real-time [6:34-36] and The sectors 60 of the display 20, 30, 50 include a plurality of tiles 64 corresponding to the physiological and historical data received [5:33-35]}.

Gross, as modified by Zhang, discloses . . . to display issues in providing healthcare identified by the tags and organized by status of the issues {Zhang [0028][0030][0066] dimensions 116 may include relevance (e.g., relevant or irrelevant) [0028] and groupings of the second and third sets of content items by the classification tags may be displayed within a GUI, along with user-interface elements for sorting, filtering, and/or searching the grouped content items by additional keywords, filters, attributes, and/or dimensions [0066] where the relevance of the content is the status}.



Referring to claim 29:
Gross discloses wherein the aims of the healthcare facility include at least one of managing patient pain, decreasing decision times in administering health care, improving procedures critical to patient health, and forming at least one team of the healthcare providers to improve health care (Gross 4:18-57 dynamic sector layouts [4:22-57] where the dynamic sector layouts provide designated areas for outputting information and the various “aims of the healthcare facility” are merely being output on the display (as in claim 28) and therefore, constitute non-functional printed matter, which receives little patentable weight – see MPEP 2111.05).

Referring to claim 31:
Gross discloses a communication system comprising: 

a memory {Gross 4:58-5:8  the patient monitoring software is carried on non-transitory tangible memory or a computer readable medium for programming of or execution by the processor [4:63-66]};

a network (Gross 3:3-34 the medical monitoring devices 14 transmit the generated physiological data via a body coupled network, Bluetooth, wired or wireless network, or the like to a controller 16 of the PMD 12 [3:3-6]);

a display device coupled to the network accessible to the plurality of users (Gross 4:18-57 The patient information display systems 44 monitor a plurality of patients, e.g. in a centralized, multi-patient clinical display station. For example, a nurse may view a plurality of patient's physiological data and historical data on the patient's bedside monitor, another patient's bedside monitor, a central monitoring station...dynamic sector layouts [4:22-57]);

a plurality of user interfaces coupled to the network to receive information input from the plurality of users (Gross 3:3-4:57 an input device 22 that allows the user, such as a system administrator, to view, manipulate, select clinical themes and/or interact with the data displayed [3:28-32] and user-input problem lists [3:62-63] and where multiple user interfaces are described in 4:25-27); and

a processor, coupled to the plurality of user interfaces and the display device, via the network (Gross 5:6-8 and 6:34-63 Embodiments may be implemented using software for execution by a processor [5:6-8] and The controller 16, 26, 46 optimizes the layout of a sector 60 by populating the sector 60 with certain tiles 64 that specifically relate to the clinical theme in real-time [6:34-36]), to:

. . . each of the designated information areas being an interactive display interface that enables access to electronic information, each of the designated information areas corresponding to a service of or location within a healthcare facility {Gross 3:3-4:57 and Figs. 2-16; The PMD 12 also includes an input device 22 that allows the user, such as a system administrator, to view, manipulate, select clinical themes and/or interact with the data displayed on the display 20 [3:28-32] and The controller 46 also receives clinical theme or information from which the theme can be inferred, e.g. diagnosis, ICD9 codes, location (intensive care, surgery, recovery, or the like), and the like [4:33-36]};

divide a display on the display device into a plurality of display fields . . . each display field corresponding to a designated information area (Gross 5:9-32 With reference now to FIG. 2, a display 20, 30, 50 of a patient information display system 44 is divided into sectors 60, each sector 60 representing information received from or corresponding to one patient [5:12-16]); and

obtain and . . . analyze the received information (Gross 3:54-4:57 and 5:50-6:22 where the system receives various inputs in 3:54-4:47 and where issues are identified when search engine 40 searches the patient database 38 for historical patient cases and studies to find correlations to requested patient cases and studies.  The requested patient cases and studies are inputted by the user [4:4-7]); 

sort the received information based on the . . . analysis into one of a plurality of designated information areas (Gross 3:3-35 The controller 16 also optimizes the layout of the display 20 using one or more dynamic sector layouts described in further detail below. The dynamic sector layouts utilize defined rules to layout sectors of the display 20 based on the size of the sectors, the resolution and size of the display 20, the patient data available, and a user selected clinical theme. The selected clinical theme allows the user to populate the sector with certain tiles that specifically relate to a certain body system, disease, concept of interest, progression of disease or recovery, and the like [3:17-26]);

cause display of, over the network, the received information input from each of the plurality of users in a one of the plurality of display fields . . . (Gross 3:3-35 The controller 26 also controls and optimizes the display 30 of the patient information server 18 to display the historical data received from the patient information database 36 using one or more dynamic sector layouts [3:12-16]).

Gross discloses a system for providing a patient monitoring station which displays patient data by populating tiles of the sectors of the display with appropriate data (abstract).  Gross does not disclose maintain in the memory a repository comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas; . . . display fields each associated with one of the plurality of tags; semantically analyze the received information input by each of the plurality of users based on the  identified one of the plurality of designated information areas to which the received information input from each of the plurality of users relates; and display the received information input from each of the plurality of users in a one of the plurality of display fields  
associated with the one of the plurality of tags with which the received information input from each of the plurality of users is associated.

However, Zhang teaches a related system for classifying content and outputting the content in groupings (abstract).  Zhang teaches maintain in the memory a repository comprising a plurality of tags, each of the plurality of tags corresponding to a respective one of a plurality of designated information areas {Zhang [0028][0037] a classification system 132 may generate a set of classification tags 120 for the content items [0028]}; . . . display fields each associated with one of the plurality of tags {Zhang [0030][0037][0046][0048][0072] management apparatus 204 may output one or more groupings 144 of content items 216 by the classification tags. For example, management apparatus 204 may display groupings 144 within a GUI of a reporting system, such as reporting system 140 of FIG. 1 [0046] where the “display fields” are interpreted as the area on the screen displaying the groupings}; semantically analyze the received information input by each of the plurality of users based on the  identified one of the plurality of designated information areas to which the received information input from each of the plurality of users relates {Zhang [0025]-[0028][0030][0037][0046] where the NLP and topic-mining systems of [0025]-[0027] semantically analyze the input and where the tag(s) may identify . . . topics related to the content item [0037] and reporting system 140 may then output one or more groupings 144 of the content items by topics 114 and/or classification tags 120 [0030]}; display the received information input from each of the plurality of users in a one of the plurality of display fields  
associated with the one of the plurality of tags with which the received information input from each of the plurality of users is associated {Zhang [0030][0037][0046][0048][0072] management apparatus 204 may output one or more groupings 144 of content items 216 by the classification tags. For example, management apparatus 204 may display groupings 144 within a GUI of a reporting system, such as reporting system 140 of FIG. 1 [0046]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gross to incorporate tags and sorting and outputting user inputs by tags as taught by Zhang because this would provide a manner for improving understanding of content (Zhang [0008]) thus aiding the user by reducing requirements for manually analyzing the content.

Referring to claim 33:
Gross, as modified by Zhang, discloses wherein the processor to semantically analyze the received information input from each of the plurality of users to identify one of the plurality of designated information areas to which it relates comprises the processors to extract a context for the received information, and wherein the processor to associate one of the plurality of tags with the received information input from each of the plurality of users based on the identified one of the plurality of designated information areas to which the received information input from each of the plurality of users relates according to the semantic analysis and based on one of the plurality of tags in the repository that corresponds to the identified one of the plurality of designated information areas to which the received information input form each of the plurality of users relates comprises the processor to sort the received information based on the extracted context for the received information (Zhang [0028][0030][0035][0045][0062][0076] dimensions 116 may include relevance (e.g., relevant or irrelevant), sentiment (e.g., positive, negative, neutral, unknown), products offered within online professional network 118 (e.g., sales products, marketing products, advertising products, recruiting products, etc.), value propositions related to use of online professional network 118 (e.g., hiring/marketing/selling, staying informed, networking, getting hired, connecting, etc.), and/or themes or usage contexts associated with the content items [0028] and A reporting system 140 may then output one or more groupings 144 of the content items by topics 114 and/or classification tags 120. For example, reporting system 140 may include a graphical user interface (GUI) that allows developers and/or designers of online professional network 118 to view content items that contain or are relevant to specific topics (e.g., topics 114) or dimensions 116, apply one or more filters to the content items, search for content items by one or more keywords, and/or view visualizations related to the occurrence or frequency of the grouped content items [0030]).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 9053583), in view of Zhang et al. (US 20170076225), and further in view of Cronin et al. (US 20150100892).

Referring to claim 3:
Gross, as modified by Zhang, discloses a system for providing a patient monitoring station which displays patient data by populating tiles of the sectors of the display with data (abstract).  Gross, as modified by Zhang, does not disclose wherein the designated information areas of the group display include a newly identified issues area, a pending issues area, and a resolved issues area, each simultaneously displaying a list of corresponding issues information.

However, Cronin teaches a similar system for providing a context-based user interface (abstract).  Cronin teaches wherein the designated information areas of the group display include a newly identified issues area, a pending issues area, and a resolved issues area, each simultaneously displaying a list of corresponding issues information (Cronin Figs. 21 and 23 and [0105][0144][0150][0157][0160][0161] where cards can be “stacked” or shown on the user device as stated in [0144] and shown in Fig. 21 and where [0157] refers to pending issues (cards under maintenance instructions) which may be on a card, [0160] refers to new issues (a problem or situation that must be resolved), and [0161] refers to resolved (historical) issues and The card organizer 2300 also shows snapshot of available cards 2302 in a collection[0150]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gross and Zhang to incorporate sub-dividing issues as taught by Cronin because this would provide a manner for vertically stacking cards (which correspond to Gross’ tiles) (Cronin [0144]) thus aiding the user by providing a continuous appearance.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 3.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 9053583), in view of Zhang et al. (US 20170076225), and further in view of Kiani et al. (US 20110001605).

Referring to claim 32:
Gross, as modified by Zhang, discloses a system for providing a patient monitoring station which displays patient data by populating tiles of the sectors of the display with data (abstract).  Gross, as modified by Zhang, does not disclose wherein the processor to display the received information input from each of the plurality of users in the one of the plurality display fields associated with the one of the plurality of tags which the received information input from each of the plurality of users is associated further comprises the processor to display an identifier of one of the plurality of users from whom the information was received and a time at which the information was received.

However, Kiani teaches a related system for medical monitoring (abstract).  Kiani teaches wherein the processor to display the received information input from each of the plurality of users in the one of the plurality display fields associated with the one of the plurality of tags which the received information input from each of the plurality of users is associated further comprises the processor to display an identifier of one of the plurality of users from whom the information was received and a time at which the information was received (Kiani [0177][0182] Each entry of event data may have a corresponding time stamp that indicates when an event occurred [0177] and The statistics may include the type, frequency, and duration of medical events, the identity of clinicians or patients associated with the events[0182]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gross and Zhang to incorporate identifiers and time stamps as taught by Kiani because this would provide a manner for journaling medical events (Kiani [0177][0182]) thus aiding the user by reporting about medical events.

Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but they are not persuasive.

Rejections under 35 USC 101
Applicant argues that the claims do not fall into the enumerated groupings of abstract ideas.  Examiner respectfully disagrees.  Applicant first traverses the Office’s silence as to the mathematical relationships category.  Examiner is unsure what exactly Applicant is traversing.  The Office does not take the position that the claims fall into the mathematical relationships category.

Applicant then argues that the claims are not “performing a fundamental economic practice.”  Again, the Office has not taken the position that the claims fall into the category of a fundamental economic practice.  Rather, the Office’s position is that the claims are directed to certain methods of human organizing human activity, in the form of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The claims state in the preamble that they are directed to communication, which is a form of managing personal behavior, relationships, or interactions between people.  The Specification also states that the application “relates to systems that allow for communications between group members,” which is a form of managing personal behavior, relationships, or interactions between people.  Specification 1.  Accordingly, the claim recites an abstract idea.

Applicant also argues that the claims are not directed to the mental processes grouping.  It is not the position of the Office that the claims are in the mental processes grouping; therefore, these arguments are moot.

Applicant then argues that the claims are integrated into a practical application.  Remarks 11.  However, Applicant has not provided any evidence that the claims are integrated into a practical application.  Courts have determined that limitations that are indicative of integration into a practical application include (but are not limited to)  improvements to the functioning of a computer, or to any other technology or a technical field, applying the judicial exception with, or by use of, a particular machine, and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05.  In this case, the limitations do not provide improvements to the functioning of a computer, or to any other technology or a technical field (for example, improvements to the drilling equipment itself), there is no use of a particular machine, and the judicial exception is not applied in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
	

Rejections under 35 USC 103
Applicant argues that the prior art does not teach the amended limitations.  Applicant attacks each of the references individually; however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant states that the prior art cannot provide all of the elements in the presently recited claims, but Applicant does not specifically point out which elements are not taught by the combination of the references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE S GILKEY/Primary Examiner, Art Unit 3689